275 F.2d 40
Audrey B. FOSTER, Appellant,v.EMPLOYERS LIABILITY ASSURANCE CORPORATION, Appellee.
No. 18043.
United States Court of Appeals Fifth Circuit.
February 18, 1960.

L. B. Ponder, Jr., Amite, La., George M. Leppert, New Orleans, La., for appellant.
Henry N. Richardson, Bogalusa, La., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and TUTTLE, Circuit Judges.
PER CURIAM.


1
This appeal is from a summary judgment for the insurer in a case brought under the Louisiana Direct Action Statute, LSA-R.S. 22:655. The plaintiff claimed damages for injuries received as the result of the allegedly negligent maintenance of a sidewalk of the City of Bogalusa, Louisiana. There is no showing, nor even claim, that the injuries were caused by any work covered by the policy and being carried on by employees of the insured city at the time of the accident. According to the express terms of an endorsement to the policy,1 there was no coverage. No genuine issue as to any material fact remaining, and the insurer being entitled to a judgment as a matter of law,2 the judgment is affirmed.


2
Affirmed.



Notes:


1
 "It is understood and agreed that as no premium has been paid under this policy to cover the Insured's Liability in connection with the existence of sidewalks, roads and other thoroughfares, parks, playgrounds, schools or other property of the insured, said policy shall not cover Bodily Injuries or theft occurring at or in such thoroughfares, buildings, or any other property except when such injuries are directly caused by the work which is covered by said policy and which work is being carried on by the Insured's employees at the time of the accident."


2
 Rule 56, Federal Rules of Civil Procedure, 28 U.S.C.A